Citation Nr: 1546680	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a February 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

2.  The evidence is at least in equipoise that the Veteran experienced combat in Vietnam.

3.  The Veteran's PTSD is etiologically related to his combat experiences in service. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD for claims requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-5 criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen, 10 Vet. App. at 153.  As this case was pending at the AOJ on August 4, 2014 (certification to the Board was on August 14, 2014), the DSM 5 applies.  See 80 Fed. Reg. 14308, 14308 (Mar. 19, 2015) (stating that the "provisions of this final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction
on or after August 4, 2014).

The Veteran has a diagnosis of PTSD that conforms to the criteria of the DSM-5.  The first evidence of PTSD in the claims file is found in treatment records from March 2008.  An October 2009 letter from the Veteran's treating VA psychiatrist diagnosed the Veteran with PTSD (which the psychiatrist subsequently reiterated in a March 2012 letter).  Those diagnoses are further supported by a February 2012 private treatment provider's opinion, in which the Veteran was again diagnosed with PTSD.  There is no evidence of record contradicting these findings.

As to the second prong for service connection for PTSD, each of the three diagnoses of record positively relates the disorder to in-service events.  The March 2008 diagnosis indicates that the disorder is "probably [related to Vietnam]."  The October 2009 VA opinion related his PTSD to the Veteran's "combat while in Vietnam for his tour in 1967" and his reports that he was "under fire from the enemy."  In the February 2012 opinion, the private psychologist associated the Veteran's PTSD with his Vietnam experiences, which included combat episodes. 

Finally, with respect to the third prong, there must be sufficient evidence of an in-service stressor.  According to the DSM-5, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."  Evidence of combat may be sufficient to satisfy the stressor requirement.

The Veteran did not receive a badge or decoration indicating combat in Vietnam, but such a lack of an award is not determinative of whether he participated in combat.  According to his service personnel records, he participated in numerous combat operations while in Vietnam, including Operation Deck House 5, Operation Prairie II, and others.  He was present during the operations themselves, and, at least with respect to Operations Deck House 5 and Prairie II, the historical record is clear that the United States suffered many casualties during those endeavors.  

The Veteran credibly testified of experiencing sniper fire and mortaring that is consistent with historical records of those operations.  During his Travel Board hearing, he asserted that he was under sniper fire and shot at enemy soldiers during Operation Deckhouse 5.  At other times, as a member of the "shore parties", he helped prepare landings and minefields, destroyed bridges, and assisted in directing helicopters, during all of which his unit received enemy fire.  The Veteran's reports are consistent with his service personnel records, as well as the historical record of the events and operations that were ongoing in Vietnam in 1967.  The Board finds that the evidence is at least in equipoise as to whether the Veteran participated in combat; as such, the Board makes a positive fact-finding that the Veteran did, in fact, engage in combat in Vietnam.  Therefore, there is sufficient proof of a claimed in-service stressor.  38 U.S.C.A. § 1154(b).

As there is a current PTSD diagnosis, in-service combat stressors, and a link established by medical evidence between the diagnosis and the in-service events, the evidence demonstrates that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


